DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0177056 A1 (hereunder Lian, cited in the IDS filed on 3/27/2020).
With respect to independent claim 1, Lian teaches in Fig. 1 a system for monitoring ultraviolet (UV) exposure of a wearer, comprising:
a wearable device 200 operable to sense UV radiation levels via 210 to which the wearer is exposed, and transmit via 240 UV radiation information;
an external computing device 100 in remote communication with the wearable device, operable to receive the UV radiation information from the wearable device and configured to determine the wearer’s real-time UV index value as disclosed in paragraph [0035]  and the wearer’s daily cumulative percentage as disclosed in paragraph [0040];see Fig. 3 of minimal erythema dose as disclosed in paragraph [0050] based upon the UV radiation information.
With respect to dependent claim 2, Lian teaches (because of paragraph [0030] tablet and smart phone have memories) wherein said external computing device comprises a memory configured to store said UV radiation information transmitted from said wearable device see paragraph [0038].
With respect to dependent claim 3, Lian teaches in paragraph [0040] wherein said memory is configured to store one or more wearer characteristics.
With respect to dependent claim 4, Lian teaches in paragraph [0061] wherein said one or more wearer characteristics include the wearer’s Fitzpatrick skin type see paragraphs [0069 and 0071].
With respect to dependent claim 5, Lian teaches in paragraph [0035 and 0045] wherein said one or more wearer characteristics include a sun protection factor (SPF) value for sunscreen applied by the wearer.
With respect to dependent claim 6, Lian teaches in paragraph [0067,0078 – 0080] wherein the percentage of minimal erythema dose is based upon an Adjusted SPF value that is a percentage of the actual SPF value for the sunscreen applied by the wearer.
With respect to dependent claim 8, Lian teaches in paragraphs [0066 and 0090] wherein the percentage of minimal erythema dose is based upon an Adjusted UV index value based upon orientation of the wearable device relative to the sun.
With respect to independent claim 16, Lian teaches a method of monitoring ultraviolet (“UV”) exposure of a wearer, comprising:
via 210  UV radiation levels to which the wearer is exposed via a wearable device wearable unit 200 worn by the wearer, said wearable device comprising a UV sensor 210 to yield UV radiation information;
transmitting via 240 the UV radiation information to an external computing device 100;
receiving through a user interface the wearer’s skin type and sunscreen protection factor information for the wearer as discussed above; and
presenting on a display see paragraph [0040 and 0047] of the external computing device the wearer’s real-time UV index value and the wearer’s daily cumulative percentage of minimal erythema dose based upon the UV radiation information, skin type, and sunscreen protection factor information see Figs. 2 – 3; see paragraphs [0025,0030, 0050].
Claim(s) 24 – 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0102208 A1 (hereunder Appelboom, cited in the IDS). 
With respect to independent claim 24, Appelboom teaches a system for monitoring ambient light exposure of a wearer, comprising:
a wearable device as disclosed in paragraph [0028] operable to sense ambient light levels as disclosed in paragraph [0026] to which the wearer is exposed, and transmit as disclosed in paragraph [0024] ambient light information;
an external computing device remote computing device as disclosed in Abstract in remote communication with the wearable device, operable  to receive the ambient light information from the wearable device and configured

as disclosed in paragraphs [0025 and 0058] based upon the ambient light information.
With respect to dependent claim 25, Appelboom teaches said wearable device comprising an IR sensor as disclosed in paragraph [0061] to yield IR  radiation information of said wearer.
With respect to dependent claim 26, Appelboom teaches said wearable device comprising a UV sensor as disclosed in paragraph [0061] to yield UV radiation information of said wearer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian.

With respect to dependent claim 7, Lian is silent with wherein the Adjusted SPF value is about 25% of the actual SPF value for the sunscreen. However, since the effective (adjusted) SPF  value of Lian comprises factoring the frequency and amount of sunscreen applied, the binding property of the sunscreen, the elapsed time since last sunscreen application (see paragraph [0067, 0078 – 0090]). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lian so as to have wherein the Adjusted SPF value is about 25% of the actual SPF value for the sunscreen because the protection that sunscreen lotion provides is greatly reduced compared to the labeled SPF value due to these common factor. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, and further in view of Appelboom.
The teaching of Lian has been discussed above.
With respect to dependent claim 19, Lian is silent with  monitoring infrared (IR) exposure of the wearer, comprising:  detecting IR radiation levels to which the wearer is exposed via a wearable device worn by the wearer, said wearable device comprising an IR sensor to yield IR radiation information; and transmitting said IR radiation information to said external computing device.
Appelboom teaches monitoring infrared (IR) exposure of the wearer (A wearable sensor device, system, and methods for electronically monitoring safe ultraviolet and infrared radiations; see Abstract) comprising; detecting as disclosed in paragraph [0033] IR radiation levels to which the wearer is exposed via a wearable device worn by the wearer, said wearable device comprising an IR sensor to yield IR radiation information; and transmitting see Abstract said IR radiation information to said external computing device.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lian in order to accurate monitor UV dose by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 23, Appelboom teaches monitoring ambient light exposure as disclosed in paragraph [0026] of the wearer, comprising: detecting ambient light levels as disclosed in paragraph [0026] to which the wearer is exposed via a wearable device worn by the wearer, said wearable device comprising an ambient light sensor to yield ambient light information; and transmitting as disclosed in Abstract said ambient light information to said external computing device.
Allowable Subject Matter
Claims 9 – 15, 17 – 18, and 20 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
wherein the external computing device comprises a processor configured to execute machine readable instructions that cause the processor to:
correct for visible and infrared radiation noise in the UV radiation information.
With respect to dependent claim 17, the prior art of record fails to teach or reasonably suggest:
wherein said real-time UV index value is determined by filtering noise for visible and infrared light from said UV radiation information, and averaging the UVA and UVB values from said filtered data to yield said real-time UV index value.
	With respect to dependent claim 20, the prior art of record fails to teach or reasonably suggest:
wherein said cumulative percentage of minimal erythema dose is determined by:
filtering said real-time UV index value to select a peak exposure dosage during a given period of time to yield a filtered UV index value; adjusting said filtered UV index value based upon detected orientation of said wearable device for said period of time to yield an adjusted UV index value; and calculating said minimal erythema dose (tE) according to:
                
                    
                        
                            t
                        
                        
                            E
                        
                    
                    =
                    
                        
                            4000
                        
                        
                            60
                        
                    
                    
                        
                            M
                            E
                            D
                            F
                            ∙
                            S
                            P
                            E
                        
                        
                            U
                            V
                            I
                        
                    
                
            
wherein MEDF is the wearer’s skin type, SPF is an adjusted SPF value that is a percentage of the sun protection factor information entered via the user interface, and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3/28/2021